Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16625570 filed on 01/31/2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on a national stage entry of PCT/JP2018/028461, International Filing Date 07/30/2018 that claims foreign priority to JP 2017-148084, filed 07/31/2017 (Japan).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted on 01/21/2020 are not acceptable for examination purposes.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations for “a damper composed of a viscous fluid 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recites the phrase “any one of” in line 2. However, due to claim amendment this phrase is unnecessary and should be deleted. Appropriate correction is required. Claim 9 depends on claim 8 and therefore inherits the same issue. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1  recites the phrase limitation ““a flow stopper part capable of stopping a flow of the damper flowing toward the end of the stopper protrusion” in last two lines. However, this phrase limitation is confusing because it is unclear how it can be treated. Specifically, a feature for “a flow stopper” exists within the disclosure of the invention and is depicted in a form of a step structure on the stopper protrusion, which is on the light reception side surface of the movable part  e.g. in Figs. 10-12, with similar variants in described in Figs. 13-16. However,  there is no description of depiction of the flow stopper part that is in some way capable of stopping the flow of the damper fluid flowing toward the end of the stopper protrusion. This feature is further unclear given that the damper fluid is in area 15 around wire insertion part e.g. 121h1 in the upper parts of arc grooves 120a of magnet holder 12a, and thus below the  wire fixing parts 130a(b) where the suspension wires are disposed, see e.g. Figs. 3-5. Thus it is unclear where and how can the flow stopper part stop the flow of the damper flowing toward the end of the stopper protrusion, given that the damper fluid is below and blocked off by fixing parts 130a,b with soldered suspension wires from flow stopper part which is above on the stopper protrusion. For the purposes of examination, the above limitation phrase will be treated broadly such that structural features around the damper fluid ,ay serve as flow stopper. It is suggested to amend the claim and provide explanations in order to overcome the indefiniteness issues. 
Claims 2-9 depend on claim 1 and therefore inherit the same deficiencies. 
Claim 7 recites the limitation for “wherein the flow 3stopper part is composed of a grain formation part” in line 2. However, this limitation is confusing because it is unclear how it can be treated. Specifically, it is unclear what is meant by the phrase “flow 3stopper part is composed of a grain formation” given that all elements are formed of grain or particles? For the purposes of examination, the above phrase limitation will be treated broadly, such that any parts of the flow stopper are parts of the physical lens moving device which are formed of particles. It is suggested to amend the claim and provide explanations if different meaning is sought.  


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudo et al. (hereafter Kudo) WO2015174028 (A1) where Kudo et al. US 20170082829 A1 is referenced as closest English language equivalent. 
In regard to independent claim 1, Kudo teaches (see figs. 1-10) a lens driving device (i.e. lens driving device 1 with cover 2 as camera module A  part of mobile terminal, smartphone M, see paragraphs [01-04, 12-17, 29-33, 34-44, 51-61, 80-82]) configured to correct a shake by moving a movable part (1 having OIS, shake correction function for moving OIS movable part 10, paragraphs [12-17, 29-33, 34-44, 51-61]) holding a lens barrel (i.e. 11 with lens holder 111 holding a lens in OIS fixing part 12, paragraphs [29-33, 34-44]) in a direction orthogonal to an optical axis (i.e. OIS, shake correction function is for moving lens barrel orthogonal to light axis direction, e.g. paragraphs [03, 06, 14, 84]), the lens driving device (1) comprising: 
a fixing part disposed away from the movable part on an imaging side in an optical axis direction (i.e. as OIS Fixing part 20, e.g. paragraphs [34-44], Figs. 3-4); 
a cover configured to cover the movable part at least on a light reception side in the optical axis direction (cover 2, paragraphs [34-44], Figs. 2-3); and 
a plurality of suspension wires (suspension wires 30, paragraphs [37-39, 62, 71, 79-81], Figs. 3-4) configured to support the movable part (10) with respect to the fixing part (20) such that the movable part is displaceable in the direction orthogonal to the optical axis (i.e. as 30 suspends 10 to move in direction(s) orthogonal to the optical axis paragraphs [14, 37-39,84]), each of the plurality of suspension wires extending along the optical axis direction such that a first end of the suspension wire is fixed to the fixing part and that a second end of the suspension wire is fixed to the movable part (each of 30 is along optical axis with upper end fixed to 10 and lower end fixed to 20, paragraphs [37-39, 62, 71, 79-81], Figs. 3-4), 
wherein the movable part (10) includes: 
a damper composed of a viscous fluid and disposed so as to make contact with the plurality of suspension wires (i.e. as damper gel surrounding 30 in damper installation part 121i, recessed gap between upper bosses 121f and spring fixing parts 121e of magnet holder 121 of 12 and upper leaf spring 13A,B fixing parts 131(2)b, as depicted in Figs. 5-7, paragraphs [51-55,  79-82]),   
a stopper protrusion provided on a surface on the light reception side such that the stopper protrusion protrudes in the optical axis direction in a region near a portion where the second end of the suspension wire is fixed  (i.e. as bosses 121f on light and protruding from reception side of 10 in corners of 12,121 where upper end of 30 is fixed, paragraphs [37-39, 55, 61-62, 71, 79-81], Figs. 3-6) and that an end of the stopper protrusion faces an inner surface of the cover in the optical axis direction (as end/upper surface of 121f faces inner surface of 2, as depicted in Figs. 2-4, paragraphs [37-39, 55, 61-62]), and  
2a flow stopper part capable of stopping a flow of the damper flowing toward the end of the stopper protrusion (i.e. as edge of recessed part of 121e, 121i and slanted portions of 121f, capable of stopping flow of the damper towards end surface of 121f, as depicted in Figs. 5-7, paragraphs [51-55,  79-82], and in light of 112 issues noted above, and because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function of capable of stopping the damper flow.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.)
Regarding claim 2, Kudo teaches (see figs. 1-10) that the flow stopper part is provided at a side surface of the stopper protrusion (i.e. as edge of recessed part of 121e, 121i and slanted portions of 121f, are at side surface of 121f, as depicted in Figs. 5-7, paragraphs [51-55,  79-82]).   
Regarding claim 3, Kudo teaches (see figs. 1-10) that at the surface on the light reception side of the movable part (upper surface of 10, Figs. 3-6), the stopper protrusion is provided inside (bosses 121f), in a radial direction of the movable part, the portion where the second end of the suspension wire is fixed (i.e. 121f bosses are radially inward from upper spring fixing parts 121e (with 131(2)b, for upper end of 30, as depicted in Figs.3-6, paragraphs [37-39, 55, 61-62, 71, 79-81]); and 
at a side surface of the stopper protrusion, the flow stopper part is provided at a first side surface that is an outer surface in the radial direction of the movable part (i.e. as edge(s) of recessed part of 121e, 121i and slanted portions of 121f, are on outer side surface(s) of 121f, thus facing the damper gel, as depicted in Figs. 5-7, paragraphs [51-55,  79-82]).  
Regarding claim 4, Kudo teaches (see figs. 1-10) that the flow stopper part is composed of a step provided at the first side surface (i.e. as upper edge is step above recessed part of 121e, 121i at outer side of 121f, as depicted in Figs. 5-7, paragraphs [51-55,  79-82]). 
Regarding claim 5, Kudo teaches (see figs. 1-10) that the flow stopper part is composed of a groove provided at the first side surface (i.e. as edge and recessed part of 121e, 121i at outer side of 121f is a groove with respect to top surface of magnet holder 121, as depicted in Figs. 5-7, paragraphs [51-55,  79-82]).   
Regarding claim 6, Kudo teaches (see figs. 1-10) that the flow stopper part is composed of a protrusion provided at the first side surface (i.e. as edge of recessed part of 121e, 121i and slanted portions of 121f protrude from the bottom of 121e, 121i and are at outer side of 121f,  as depicted in Figs. 5-7, paragraphs [51-55,  79-82]). 
Regarding claim 7, Kudo teaches (see figs. 1-10) that the flow 3stopper part is composed of a grain formation part provided at the first side surface (i.e. as edge recessed part of 121e, 121i and slanted portions of 121f at outer side of 121f, are formed of particles, as depicted in Figs. 5-7, paragraphs [51-55,  79-82], as treated in light of 112 issue above).
Regarding claim 8, Kudo teaches (see figs. 1-10) a camera module (i.e. as camera module A  part of mobile terminal, smartphone M with the lens driving device 1 with cover 2, see paragraphs [01-04, 12-17, 29-33, 34-44, 51-61, 80-82]) comprising: 
the lens driving device according to any one of claims 1 (i.e. as camera module A  part of mobile terminal, smartphone M with the lens driving device 1 with cover 2, see claim 1 above, e.g. paragraphs [01-04, 12-17, 29-33, 34-44, 51-61, 80-82], e.g. Figs. 1-6); 
a lens part that is held by the movable part of the lens driving device through a lens barrel (i.e. as lens in lens holder barrel 121 of 12 of 10, paragraphs [29-33, 34-44]); and 
an image pickup part configured to pick up a subject image imaged by the lens part (image capturing part under 10 as part of A of M, paragraphs [29-33, 34-44], claims 7-8).  
Regarding claim 9, Kudo teaches (see figs. 1-10) a camera mounting apparatus that is an information apparatus or a transporting apparatus (i.e. as of mobile terminal, smartphone M with camera module A  part with the lens driving device 1 with cover 2, see paragraphs [01-04, 12-17, 29-33, 34-44, 51-61, 80-82]), the camera mounting apparatus (M with A) comprising: 
the camera module according to claim 8 (as mobile terminal, smartphone M with camera module A  part with the lens driving device 1, cover 2, see paragraphs [12-17, 29-33, 34-44, 51-61], e.g. Figs. 1-2); and a control part configured to process image information obtained by the camera module (i.e. as mobile terminal, smartphone M processes images of camera module A , see paragraphs [ 2, 15, 29-35, 51-61], claims 7-8, e.g. Figs. 1-2) .


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugawara “lens drive device, camera module, and camera-mounting device” WO2016103697 (A1) with English equivalent US 20180246296 A1 also discloses features of the claimed invention (see e.g. Figs. 1-5 and their descriptions). 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872